DETAILED ACTION
1.	Claims 1-5, 8, 12-15, and 17-21 have been presented for examination.
	Claims 6-7, 9-11, 16, and 22-25 have been cancelled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 1-5, 8, 12-15, and 17-21 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As per claim 1 and similarly recited in claims 5, 20 and 21:
…a pressure drop determination module for determining and/or providing a plurality of friction pressure drop components associated with at least one portion or segment of the wellbore for a plurality of fluids before a drag reducing agent is introduced to the wellbore, the plurality of friction pressure drop components determined and/or provided based on a friction pressure drop component, hydrostatic pressure drop component and acceleration pressure drop component, wherein each of the friction pressure drop components are associated with at least one of, a different fluid, a different fluid composition, and/or a different fluid concentration; and the pressure drop determination module is further configured to dynamically switch or select friction pressure drop components during operation or use of the model or simulation responsive to or dependent on changes in fluid, fluid composition, and/or fluid concentration, and calculate pressure drop values for at least one segment or portion and/or between segments or portions using the plurality of friction pressure drop components, 2Atty. Dkt. No. 1354Y-000035-US-NP U.S. Application No. 15/026,695wherein the plurality of friction pressure drop components comprises one or more vertical flow profile (VFP) tables, and wherein the pressure drop determination module is further configured to dynamically switch or select friction pressure drop components and VFP tables during operation or use of the model or simulation responsive to or dependent on changes in fluid, fluid composition, and/or fluid concentration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA



May 20, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128